          Case 1:19-cr-00012-RA Document 288 Filed 11/16/20 Page 1 of 1




                                          LAW OFFICES OF
                                       NATALI J.H. TODD, P.C.

NATALI J.H. TODD                                                             26 COURT STREET
MEMBER: NY & MA BAR                                                              SUITE 413
                                                                          BROOKLYN, NY 11242-1134

                                                                          Tel: 718-797-3055
                                                                          Fax: 718-504-3900
                                                                          E-mail: natali_todd@yahoo.com
                                                                          www.natalitoddlawyer.com
November 14, 2020

                                                                       Application granted.
Hon. Ronnie Abrams
United States District Judge                                           SO ORDERED.
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007
                                                                       ______________________
                                                                       Ronnie Abrams, U.S.D.J.
Re:     U.S. v. Brittany Martinez, 19 Cr. 12 (VSB) (RA)
                                                                       November 16, 2020
        Temporary Travel Request Modification

Dear Judge Abrams:

         This letter is respectfully submitted to request a modification for Ms. Martinez’s conditions of
release so that she may travel to Florida on December 10th or 11, 2020 to spend an early Christmas with her
dad and brother and attend her brother’s baby shower which is scheduled to occur on December 13, 2020.
She will stay with her dad who resides in Fort Myers, Florida, and return on December 18, 2020. Ms.
Martinez is mindful of the travel rules related to COVID-19 and will adhere to the guidelines. Pre-trial
officer, Rena Bolin, consents to the request and the government defers to Pre-trial. The address of Ms.
Martinez’s father where Ms. Martinez will be staying has been provided to pre-trial in an email. Thank you
for your consideration to this request.

Respectfully,
/s/
Natali Todd, Esq.
Attorney for Brittany Martinez

cc: Rena Bolin, PTSO (by email)
    AUSA Jarrod Schaeffer (by ECF)
